Citation Nr: 9923135	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  95-30 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.

2.  Entitlement to service connection for residuals of a 
shell fragment wound (SFW) of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from July 1968 to July 1970.

Initially, the Board of Veterans' Appeals (Board) notes that 
the regional office (RO) has complied with the development 
requested in the Board's remand of September 1997.  
Consequently, the Board finds that further remand is not 
warranted.  

The Board further notes that subsequent to the September 1997 
remand, a May 1998 rating decision increased the rating for 
the veteran's service-connected post-traumatic stress 
disorder (PTSD) to 70 percent, effective from December 1996.  
The record does not reflect that the veteran filed a notice 
of disagreement with this determination, or that he filed a 
notice of disagreement with the original rating of 30 percent 
assigned by a rating decision in November 1997.  
Consequently, the issue of entitlement to an increased rating 
for service-connected PTSD has not been properly developed 
and will not be considered at this time.

On the other hand, the Board finds that the issue of 
entitlement to a total disability rating based on individual 
unemployability has been developed for current appellate 
consideration.


FINDINGS OF FACT

1.  Since December 1996, the veteran's PTSD has been 
manifested by symptoms that have been determined to cause 
severe social and industrial impairment.

2.  The veteran completed high school and has employment 
experience as a shipyard pipe insulator, a security guard, a 
church pastor, and as a financial manager of a family-owned 
business.  The veteran last worked full-time in 1996 as a 
security guard.

3.  The veteran's service-connected disability precludes 
substantially gainful employment.

4.  Disability associated with residuals of a SFW of the 
right knee was not shown in service and is not currently 
shown.


CONCLUSIONS OF LAW

1.  The requirements for a total disability rating for 
compensation purposes on the basis of individual 
unemployability have been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.340, 3.341, 4.16(a) (1998).

2.  The claim for service connection for residuals of a SFW 
of the right knee is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to a Total Disability Rating Based on 
Individual Unemployability Due to Service-connected 
Disability

Background

As a preliminary matter, the Board finds that the veteran's 
claim for a total disability rating for compensation purposes 
on the basis of individual unemployability is, in essence, a 
claim for increased rating which, in general, is well 
grounded.  Procelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Board is satisfied that all relevant facts have been 
properly developed and that there is no further duty to 
assist with respect to the claim.  

The claim for a total disability rating for compensation 
purposes on the basis of individual unemployability, in 
general, is not inextricably intertwined with an increased 
rating claim as an individual unemployability claim does not 
necessarily require a specific disability rating for 
consideration.  Vettese v. Brown, 7 Vet. App. 31 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3,340, 3.341, 4.16(a). 

When all the evidence is assembled, Department of Veterans 
Affairs (VA) is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (1998).

In connection with the veteran's claim, the Board finds that 
some of the basic facts are not in dispute.  Service 
connection is solely in effect for PTSD, and the current 
rating of 70 percent was assigned by a May 1998 rating 
decision, effective from December 1996.  

In view of the current 70 percent evaluation for PTSD, the 
veteran has surpassed the minimum 60 percent single 
disability requirement, thereby meeting the criteria for 
consideration of a total disability rating for compensation 
purposes.  38 C.F.R. § 4.16(a).

According to the veteran, he has a high school education and 
was last employed full-time as a security guard in 1996.

VA outpatient treatment records for the period of December 
1996 to August 1997 reflect that the veteran periodically 
attended group sessions for symptoms of his PTSD, and in 
August 1997, the veteran reported significant symptomatology.

A March 1997 medical report from the Vet Center reflects that 
this particular examiner reported a continuous clinical 
relationship with the veteran since August 1996, and that the 
veteran had been treated by the Specialized PTSD team, 
"PCT," at the Johnson VA Medical Center in Charleston, 
South Carolina.  It was the provider's opinion that the 
veteran was unemployable and that he had undergone chronic 
and severe psychological deterioration for at least the 
previous two years, if not longer.  The diagnosis included 
severe, chronic PTSD and major depression, recurrent, severe, 
with psychotic features, secondary to PTSD.  The veteran was 
also assigned a Global Assessment of Functioning (GAF) scale 
score of 40.  

At a subsequent psychiatric evaluation in connection with a 
Social Security Administration (SSA) disability claim in 
April 1997, it was noted that the veteran had graduated from 
high school in 1968.  Following his discharge from the 
service, he worked in maintenance for one year and held a 
position with civil service for three years, and then 
transferred to the shipyard, where he worked for 25 years as 
a pipe insulator.  He left the shipyard shortly before its 
close in 1995, and reported that he contracted asbestosis 
during his years there.  He currently related isolatory 
behavior and difficulty with anger management.  In 
conclusion, the examiner commented that the veteran's primary 
diagnostic indicator, PTSD, had produced a very much-altered 
lifestyle for the veteran, manifested by isolation and lack 
of trust of others.  

At the veteran's August 1997 hearing before the Board, the 
veteran testified that he and his spouse had regularly 
attended a PTSD program at the VA which had helped the 
veteran (transcript (T.) at p. 12).  He also noted that he 
suffered from a lot of nightmares and flashbacks for which he 
had also received help at the Vet Center (T. at p. 13).  His 
spouse noted that the veteran tended to isolate himself and 
that he was easily agitated (T. at p. 16).  She further noted 
that the family made an effort to avoid situations that would 
cause the veteran to become angry (T. at pp. 16-17).

At a VA PTSD examination in February 1998, the veteran 
reported initial employment with the Post Office and Medical 
University of South Carolina which ended due to his inability 
to get along with others.  From 1974, he worked at the 
shipyard where he was assigned to the late shift.  In 1995, 
he reportedly was forced to retire because the Charleston, 
South Carolina Naval Shipyard was closed.  The veteran had 
not worked since the closure.  The veteran indicated that he 
currently did not trust anyone and did not feel close to his 
family.  The veteran further reported irritability and 
nightmares, and that he would generally isolate himself and 
felt withdrawn.  The examiner concluded that the veteran 
suffered from severe PTSD evidenced by his continued 
nightmares and flashbacks.  He further noted that the veteran 
was extremely withdrawn and did not have a close relationship 
with his family.  He also exhibited irritability, decreased 
concentration and startle response, and it was believed that 
his PTSD was severely affecting his occupational and social 
functioning.  The diagnosis included chronic, severe PTSD.

VA outpatient records for the period of September 1997 to 
November 1998 reflect that the veteran continued to attend 
the VA PTSD group program for treatment of his PTSD symptoms.

A July 1998 statement from the veteran's spouse reflects that 
the veteran helped with the financial portion of her child 
care business in the early stages, but that this was 
discontinued because of the veteran's lack of concentration 
and memory problems.  She further noted that he had been very 
difficult with respect to accepting corrections despite the 
fact that he needed constant reminding.

Another medical report from the Vet Center, dated in 
September 1998, reflects this examiner's opinion that the 
veteran's PTSD was of a severe nature.  It was noted that the 
veteran was no longer able to pastor a church due to the 
manifestations of his PTSD, and that at this time and in the 
foreseeable future, he was unemployable due to his service-
connected disability.  It was further noted that the veteran 
had made repeated unsuccessful efforts at employment since 
the closure of the Naval shipyard where he had worked 
previously.  The diagnosis included PTSD, and severe, 
recurrent major depression secondary to PTSD and the veteran 
was assigned a GAF score of 40.

A statement from a previous employer, G. A. S. S., Inc, 
received in October 1998, reflects that the veteran worked as 
a "screener" from July 1995 to February 1996, at which time 
he reportedly gave his notice because "he had too much going 
on."  Further information received from this employer 
reflects that the veteran's reason for leaving was 
"personal, not job related."

A December 1998 letter from former employer, A. S., a 
successor to M. G., Inc., reflects that the veteran was 
employed as a security officer for M. G., Inc., from March 
1995 to July 1995, at which time he reportedly left their 
employ due to medical reasons. 

VA outpatient treatment records from February 1999 reflect 
that the veteran continued to participate in VA group 
sessions for his PTSD, and that it was the opinion of a VA 
psychologist that the veteran's severe and frequent PTSD 
symptoms had incapacitated the veteran's social and 
occupational functioning, making it impossible for the 
veteran to retain employment at this time.

An additional medical report from Vet Centers, dated in 
February 1999, reflects that this examiner had been the 
veteran's counselor since August of 1998, and that he had 
participated in 11 individual and 29 group sessions with the 
veteran during that time period.  He also noted that he had 
consulted with Dr. F. at the VA medical center in Charleston 
about the veteran, and that they were both in agreement that 
the veteran was not employable in any capacity due to his 
PTSD.  This was based, in part, on the veteran's inability to 
concentrate, and to effectively deal with people, and the 
examiner noted examples of the veteran's unsuccessful efforts 
to engage in various business enterprises.  The diagnosis was 
acute, chronic PTSD, and the veteran was assigned a GAF score 
of 42.

Analysis

The Board has reviewed the evidence of record, and again 
notes that with his 70 percent rating for PTSD, the veteran 
has met the threshold requirements under 38 C.F.R. § 4.16(a).  
Thus, the remaining issue is whether his service-connected 
disability precludes him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  
Moore v. Derwinski, 1 Vet. App. 356 (1991).

The adverse effects of advancing age and nonservice-connected 
conditions may not be used to support the claim.  In 
addition, the veteran has some nonservice-connected 
disabilities which would also have an impact on employment 
possibilities.  

On the other hand, it is clear from the medical evidence of 
record that the veteran's service-connected PTSD severely 
restricts his ability to participate in gainful employment 
for which he might otherwise be qualified.  Although the 
veteran made an effort to obtain and retain positions in 1995 
and 1996, he reportedly was unable to do so, and there is 
medical evidence which squarely relates this difficulty to 
his PTSD.  In addition, more recent medical records evidence 
a worsening in the symptoms with severe isolation and 
difficulties connected with irritability and agitation.  
Moreover, the Board notes that the veteran has also been 
diagnosed with major depression, and there is medical opinion 
evidence that this is secondary to his PTSD.  The record 
further reveals that the veteran's severe and chronic PTSD 
has been specifically identified by medical evidence as the 
basis for his unemployability, and that the record now before 
the Board does not contain a clear medical opinion that 
specifically states that the claimant is employable. 

Therefore, giving the veteran the benefit of the doubt under 
38 U.S.C.A. § 5107(b), the Board finds that the veteran's 
service-connected disability of PTSD, with a rating of 70 
percent, is of sufficient severity to preclude gainful 
employment, even if there were no nonservice-connected 
conditions.  Accordingly, a total disability rating for 
compensation purposes on the basis of individual 
unemployability is supported by the evidentiary record.


II.  Residuals of a SFW of the Right Knee 

Background

At the outset, the Board notes that at the time of its 
previous remand, the Board found that to the extent the 
veteran's claim was capable of substantiation, further 
medical examination was warranted.  See Murphy v. Derwinski, 
1 Vet. App. 78, 80 (1990).  In this regard, the Board notes 
that the RO scheduled an appropriate examination, and that 
said examination was conducted in November 1997.  In 
addition, the Board finds that the results from this 
examination are contained within the veteran's claims file 
and that they reflect a thorough examination which addressed 
the issues raised in the Board's September 1997 remand.  
Consequently, the Board finds that the RO has complied with 
the Board's remand, and that further remand of this matter is 
not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(b) (1998).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible." 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") has held that, in general, 
a claim for service connection is well grounded when three 
elements are satisfied with competent evidence.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  First, there must be 
competent medical evidence of a current disability (a medical 
diagnosis).  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence). Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991); Layno v. Brown, 6 Vet. App. 465 (1994).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence or the 
legal presumption that certain disabilities manifest within 
certain periods are related to service).  Grottveit v. Brown, 
5 Vet. App. 91, 93; Lathan v. Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, if the issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit at 93.

If the veteran fails to submit a well-grounded claim, the VA 
is under no duty to assist in any further development of the 
claim.  38 U.S.C.A. § 5107.

The enlistment physical examination in June 1968 revealed no 
relevant abnormalities.  Service medical records further 
reveal no complaints or treatment with respect to residuals 
of a SFW of the right knee, and no findings or diagnoses as 
to the right knee were noted at the time of the veteran's 
separation examination in July 1970.  

In the veteran's original application for compensation in 
December 1994, the veteran sought service connection for a 
shrapnel wound of the right knee, allegedly incurred in 1969.  

VA outpatient records for the period of December 1975 to 
January 1995 reflect no complaints or treatment with respect 
to the right knee until January 1995, at which time the 
veteran reported right knee pain "for some time now, worse 
recently."  The veteran further reported that he had had 
right knee pain since a shrapnel injury in 1969, which he 
characterized as a superficial laceration.  He now complained 
of increasing right knee pain which was worse with climbing 
stairs.  He also reported occasional knee swelling.  
Examination of the knee revealed full range of motion with 
tenderness over the distal quadriceps, but no effusion or 
crepitus.  The impression was prepatellar bursitis.  X-rays 
were interpreted to reveal no significant focal abnormality 
in the knees.

In a statement in support of his claim, dated in January 
1995, the veteran indicated that he sustained an abrasion to 
the right knee cap while on guard duty in Vietnam as a result 
of shrapnel from rockets and mortar rounds.  The wound was 
cleaned and bandaged on the spot, and the corpsman that 
treated the veteran did not believe it was serious enough to 
warrant sending the veteran to the "rear."

At the veteran's personal hearing in March 1996, the veteran 
did not offer testimony with respect to any residual of a SFW 
of the right knee.

Private medical consultation concerning unrelated complaints 
in April 1997 indicated that examination of the extremities 
revealed negative findings.

At the veteran's hearing before a member of the Board in 
August 1997, the veteran described the manner in which he 
sustained a shrapnel abrasion to his right knee during the 
course of a rocket and mortar attack while in Vietnam (T. at 
p. 9).  The veteran was treated by a corpsman at the time he 
received the wound, and later found out that there had been 
no entry of this treatment in service medical records (T. at 
p. 10).  At this time, his knee ached occasionally, but did 
not prevent walking (T. at p. 10).  He also had a scar (T. at 
p. 10).  He had received treatment for his knee just after 
the service in the 1980's at the VA in Charleston, and 
returned again in 1993 or 1994 to get a little pain medicine 
(T. at pp. 10-11).  

X-rays were also taken and did not reveal any metal fragments 
(T. at p. 11).  The veteran believed that there was a little 
nerve damage and that he would occasionally experience 
numbness to the bottom of his feet (T. at p. 11).  X-rays did 
not reveal arthritis of the knee (T. at p. 11).  He had not 
had private treatment for his knee until this year, noting 
that he had recently received treatment from a chiropractor 
(T. at pp. 11-12).

A September 1997 private medical statement from Dr. J. of the 
J. Chiropractic Center reflects that the veteran had a 
history of a right knee injury due to shrapnel, which 
reportedly happened in Vietnam in 1969.  Knee examination 
revealed scaring on the right anterior knee, muscular 
weakness on the right, trigger points, and decreased ranges 
of motion, also on the right.  

It was further noted that several orthopedic tests were 
positive on the right, and that X-rays revealed asymmetrical 
femoral/tibial joint on the right and calcification posterior 
to the joint space, including possible bursitis.  Treatment 
rendered to the veteran included spinal and extremity 
adjustments to correct bony misalignment; adjustments to 
reduce underlying nerve compression; trigger point therapy to 
reduce chronic muscle spasms; improvement of muscle tone to 
increase range of motion; and electrical muscle stimulation 
to reduce pain sensation, decrease swelling and promote 
general muscle tone.  The veteran was also given exercises to 
do at home.  The examiner further commented that the 
examiner's office had treated the veteran since September 9, 
1997, and that he had responded favorably to care.

VA outpatient records from September 1997 reflect that the 
veteran was treated for complaints of right knee pain, and 
the assessment was chronic right knee pain.

VA joints examination in November 1997 revealed that the 
veteran reported a history of an in-service shrapnel wound to 
the anterior portion of his right knee.  He further reported 
being treated for an abrasion to the knee at a field hospital 
and that since that time, he had pain and swelling in his 
knee, had difficulty bending the knee, and experienced 
tingling sensations on his leg.  He did not receive formal 
treatment until the 1980's and 1990's.  At this time, the 
veteran reported daily pain that was worse with weather 
changes and activity.  The pain ran over the entire knee from 
the medial to the lateral joint line and he reported severe 
pain with flexion.  He also reported numbness and pain in the 
medial, anterior, and lateral portions of the tibia, and 
described numbness and pins and needles in the bottom of the 
feet.  The veteran wore a brace that provided some comfort.

Physical examination revealed a 4 centimeter scar over the 
mid patellar area which appeared to be superficial, well-
healed, and without evidence of infection or deep 
penetration.  The veteran had decreased sensation in the scar 
itself, but there was no pain to palpation and no effusion.  
The veteran reported that he could only bend his knee to 45 
degrees and was not willing to bend it further because of 
severe pain.  With reposition and distraction, the examiner 
indicated that the veteran would voluntarily bend the knee 90 
degrees in order to sit at the edge of a table without 
extreme discomfort or pain.  There was also no evidence of 
atrophy in the right leg compared to the left, although there 
was some tenderness with palpation of the patellar tendon at 
the insertion of the inferior pole of the patella.  The 
veteran also reported medial and anterolateral shin pain to 
light touch across his leg and pain with axial loading on his 
calcaneus which affected his knee.  Examination of the 
ligaments reportedly produced severe pain, but no laxity was 
seen.  

X-rays of the right knee showed some calcification of the 
posterior medial meniscus consistent with previous trauma or 
chondrocalcinosis.  There was also a small 1 millimeter 
osteophyte outside the articular surface which was not found 
to be consistent with degenerative changes, and two 1 
millimeter pieces which the examiner was not able to identify 
as shrapnel or artifact. 

The conclusion of the examiner was right knee pain.  The 
examiner noted that both the claims file and the Board's 
September 1997 remand were reviewed prior to and after this 
examination, and that it was the examiner's opinion that the 
veteran appeared to be having symptoms of knee pain and leg 
pain which could not be explained by his shrapnel injury on 
the anterior portion of the patella.  The wound was nowhere 
near any neurologic distribution and could not explain why 
there would be shooting pain down his legs.  The veteran's 
examination was found to be inconsistent with range of motion 
and reported pain, which differed depending on position and 
distraction.  There was also active range of motion to 90 
degrees without distress, and that when distracted, the 
examiner found that his passive flexion would also increase 
to 120 degrees, at which point he appeared to be in pain, 
although this was not noted to be consistent.  It was further 
noted that there was no atrophy or weakness, and that the 
historical complaints of nerve damage could not be explained 
by the wound.  

It was the examiner's opinion that the veteran's injury from 
the shrapnel could not be directly related to his current 
subjective complaints.  As reported previously, the veteran 
had a scar which was approximately 4.5 by 1.5 centimeters 
with some decreased sensation in the scar itself, with no 
evidence of infection.  The veteran reported pain with 
palpation of the scar, but when distracted, the examiner 
noted that palpation of the scar did not seem to create any 
pain.  In conclusion, the examiner found that the veteran had 
a knee pain that could not be described or explained from his 
shrapnel injury, and that the veteran explained neurologic 
type pain in his entire lower extremity that could not be 
explained by his shrapnel injury.  There was no evidence of 
degenerative changes and the examination was found to be 
inconsistent.

November 1997 VA neurological examination revealed that the 
veteran reported pain, tingling and numbness of the right 
knee radiating down to the foot.  The veteran further 
reported that these symptoms were intermittent but occurred 
on a daily basis, and also described muscle spasms involving 
the lower part of the leg.  Physical examination revealed 
some decrease in motor strength on the right lower extremity.  
Flexion and extension was 4+/5.  Power was reduced secondary 
to discomfort at the knee by report.  Sensation examination 
revealed decrease in light touch in the right lower extremity 
in a stocking glove pattern, including the foot and sole of 
the foot.  The veteran's gait was noted to be wide opened 
with a limp.  The assessment was paresthesias of the right 
lower leg.

The examiner commented that the veteran's current symptoms 
did not fit the regular radicular pattern, and that he did 
not have a clear explanation as to why the veteran had 
paresthesia, particularly radiating and involving the entire 
lower leg, including the L4, L5 and S1 dermatomes in the 
pattern described.  The findings were considered unusual and 
the examiner believed that the veteran would benefit from an 
electromyogram (EMG) and nerve conduction velocity (NCV) 
study to ascertain whether this was a peripheral neuropathy 
versus radicular symptoms.  The examiner believed that 
radicular symptoms were extremely unlikely given the 
examination, but peripheral neuropathy was a possibility, 
although this would not be typical of the description of the 
injury of the veteran's knees.

A private consultation with Dr. M. in November 1997, revealed 
a chief complaint of right knee and leg pain with residual 
numbness.  It was noted that the veteran was being examined 
for a long-term injury and dysfunction of his right lower 
extremity, and that he reportedly sustained a shell fragment 
abrasion of the anterior aspect of the right knee.  This 
involved treatment at the field hospital and subsequent VA 
treatment.  The veteran reported that most of his discomfort 
occurred along the anterior aspect of the knee with some 
radiation down the dorsum of the leg.  He occasionally walked 
with the use of a cane secondary to pain.  He denied 
mechanical locking or giving way, but did note occasional 
swelling.  Physical examination revealed that the veteran was 
ambulatory, but with a limp.  There was also some moderate 
quadriceps atrophy on the right compared to the left and 
discomfort on knee flexion greater than 100 degrees without 
endpoint.  

The examiner did not believe there was restricted motion, but 
noted that the veteran was moderately tender to palpation of 
the inferior pole of his patella, where he had a well-healed 
superficial abrasion inferior to the patella pole.  He also 
had central patellofemoral tracking with mild residual 
crepitation.  Static examination revealed no central or 
peripheral instability, and there was no true joint line 
tenderness.  There was also very mild dysesthesias which 
appeared to be more in the distribution of the saphenous 
nerve, and X-rays were interpreted to reveal no specific bony 
changes and excellent preservation of articular cartilage.  
The impression was post-traumatic patellofemoral syndrome of 
the right knee.  The examiner commented that the veteran had 
long-term residuals secondary to patellofemoral dysfunction, 
and that there was no evidence of articular cartilage change.  
Based upon the veteran's clinical evaluation, he believed 
that there was a 10 percent impairment of his lower extremity 
primarily based upon the loss of extension mechanism 
function, and that realistically, his restrictions would most 
likely require avoidance of repetitive climbing or deep 
squatting.  The examiner dispensed generalized information 
for patellofemoral exercise.

At the veteran's hearing before a member of the Board in May 
1999, the veteran again described the nature of the abrasion 
injury to his right knee in Vietnam (T. at pp. 3-4).  The 
veteran complained about the manner in which a VA examiner 
had conducted his knee examination in 1997 (T. at p. 5).  
Thereafter, he went to a private bone specialist, Dr. M., and 
had previously been treated by Dr. J. (T. at p. 6).  Dr. J. 
had recommended Dr. M. to the veteran, and the veteran noted 
that Dr. M. had found motion in the knee to be at 10 percent 
(T. at p. 6).  He also indicated that he had been wearing a 
knee brace which had been provided by the VA (T. at p. 7).  
He also used a cane (T. at p. 7).  The veteran could not 
engage in prolonged standing or climbing and he was unable to 
bend the knee (T. at p. 8).  He indicated that Dr. M. 
provided an impression that the veteran had patellofemoral 
dysfunction (T. at p. 8).  The veteran's spouse noted that 
the knee affected the veteran's ability to drive long 
distances and that his knee problem required the purchasing 
of a riding lawnmower (T. at p. 9).


Analysis

The Board has also considered the evidence relevant to this 
claim, and finds that it shows no current disability of the 
right knee identified by competent medical evidence as a 
residual of the claimed "shrapnel" abrasion to the 
veteran's right knee during service.  While there is medical 
evidence which has noted tenderness of the knee (but not pain 
objectively), some restriction in range of motion, and a 
November 1997 diagnosis of patellofemoral syndrome, there is 
no competent medical evidence which refers to any such 
findings or diagnosis as being a current disability related 
to the original SFW of the right knee in service.  

Under the case law, it is clear that a fundamental element of 
a well-grounded claim is competent evidence of "current 
disability" (medical diagnosis).  Rabideau v. Derwinski, 
supra; Brammer v. Derwinski, supra.  The Board further finds 
that "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  
As the Court has held, the regulatory definition of 
"disability" is the "...impairment of earning capacity 
resulting from such diseases or injuries and their residual 
conditions...."  38 C.F.R. § 4.1 (1998); Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991).  Under these criteria, 
"disability" for VA compensation benefit purposes is not 
shown to be present as to the claim for service connection 
for the residuals of a SFW of the right knee.

The Board recognizes that the veteran has made an effort to 
submit evidence that he currently has disability associated 
with his right knee that is related to his original in-
service shrapnel wound by way of the testimony and 
evidentiary assertions of the veteran and his spouse, in 
addition to medical statements of current knee disability 
from Dr. J. and Dr. M.  

However, with respect to the statements and testimony of the 
veteran and his spouse, the Court has said that claimants 
unversed in medicine are simply not competent to make medical 
determinations involving medical diagnosis or causation.  In 
other words, since the veteran and his spouse have had no 
medical training, their assertions that he currently has 
disability associated with his right knee which is related to 
the abrasion wound he experienced in service, carries no 
weight.  See Espiritu v. Derwinski, supra.

As for the medical statements of Dr. J. and Dr. M., while 
both statements reflect findings of some pathology in the 
right knee, and, indeed, Dr. M. provides a diagnosis of post-
traumatic patellofemoral syndrome of the right knee and 
indicates that the veteran has had long term residuals 
secondary to patellofemoral right knee dysfunction, neither 
medical care provider identifies a single right knee 
disability which is specifically associated with the original 
abrasion in service.  The Board concludes that the medical 
reports of Dr. J. and Dr. M. contain no more than a 
transcription of medical history provided by the claimant, 
unenhanced by medical expertise, as to whether there was any 
causal relationship between any current findings and the 
statements of history regarding an injury in service.  This 
can not serve to establish the nexus element of a well-
grounded claim.  LeShore v. Brown, 8 Vet. App. 406 (1995).

The Board has also considered whether the claimant can 
establish the requisite nexus element under 38 C.F.R. 
§ 3.303(b).  The record provides no basis to conclude that a 
chronic knee disability was present in service.  While the 
claimant is competent to describe manifestations of a knee 
disorder perceptible to a lay party such as pain, he is not 
competent to link such manifestations to an underlying knee 
disability that is not itself perceptible to a lay party.  In 
this case, it is clear that any internal disability of the 
knee, including a neurological disability, is not perceptible 
to a lay party and thus he can not well ground the claim on 
the basis of continuity of symptomatology.  Savage, supra.

With respect to the superficial scar of the knee, the 
claimant presumably could provide the nexus element with his 
lay evidence since a scar is perceptible to lay party.  Even 
assuming this was the case, however, he can not link the scar 
to a disabling manifestation.  As the Court has specifically 
pointed out, a chronic scar is not a disability unless it is 
shown to produce some complications.  Chelte v. Brown, supra.  
Whether the superficial abrasion scar on the knee is causing 
an actual disability is a question of medical causation that 
the claimant is not competent to establish with lay evidence.  
Espiritu, supra. 

Even were the Board to rule in the alternative on the merits 
under Holbrook v. Brown, 8 Vet. App. 91 (1995), the result 
would be the same.  An effort was made by the November 1997 
VA joints examiner to consider whether the scar and any 
pathology related thereto was causally connected to any 
current disability.  Although he specifically noted decreased 
sensation in the scar itself and reports of pain on 
palpation, not objectively supported, he could not relate any 
other current knee symptom to the original in-service 
shrapnel wound.  The Board has considered the appellant 
assertions as to the adequacy of this examination and finds 
them without merit.  The fact the claimant does not find the 
report supports his claim is not a basis to discount its 
accuracy.  The examiner's observations are detailed as to the 
telling differences in the appellant's performance in the 
examination setting that show nonorganic components, or 
findings inconsistent with a knee injury.   Moreover, unlike 
the reports from other medical providers submitted by the 
claimant, the November 1997 VA examiner had a chance to 
review the record.  His opinion contains both specific 
findings and a detailed rationale, including specific 
identification of inconsistencies in the claimant's 
performance on examination, as to why he concluded there was 
no link between a current disability and the superficial 
abrasion injury.  Likewise, the neurological examiner 
provided a far more detailed report and an opinion that 
contains a rationale as to why there is no basis to link a 
current neurological disability to the superficial abrasion 
injury.  Neither the report of Dr. J, nor the report of Dr. 
M., contains findings and opinions based upon a review of the 
record or a rationale that is nearly as detailed and 
specific.  Thus, these opinions are of much lesser probative 
value than the VA medical opinions of record.   

Therefore, as the clear weight of the most probative evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.



ORDER

A total disability rating for compensation based on 
individual unemployability is granted, subject to the 
regulations governing the payment of monetary awards.

The veteran's claim for service connection for residuals of a 
SFW of the right knee is denied as not well grounded.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

